June 23, 1919. The opinion of the Court was delivered by
This is an appeal from an order granting temporary alimony and a fee for the plaintiff's attorney. Such cases have been before the Court so often in recent years, and the principles governing them are so well established, that we do not deem it necessary to cite any authorities, other than those mentioned in the arguments of the attorneys for the respective parties. *Page 127 
The application herein for temporary alimony and a counsel fee was addressed to the sound discretion of his Honor, the Circuit Judge, and the appellant's attorneys have failed to satisfy this Court that such discretion was erroneously exercised. Having reached this conclusion, we do not deem it advisable to discuss the testimony, as a discussion thereof could not subserve any useful purpose, and might have a prejudicial effect upon the rights of one or the other of the parties, when the case is heard upon the merits.
Appeal dismissed
MR. JUSTICE WATTS concurs.
MR. JUSTICE FRASER did not sit.